UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 7, 2013 (Date of earliest event reported) BLUE WATER PETROLEUM CORP. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-169770 (Commission File Number) 46-2934710 (IRS Employer Identification No.) 6025 S. Quebec, Suite 100, Centennial, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 498-8880 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Blue Water Petroleum Corp. (the “Registrant”) is hereby furnishing to the Securities and Exchange Commission (“SEC”) as Exhibit 99.1 to this Current Report on Form 8-K an updated geological map of the Registrant’sBlue Water Project (the “Blue Water Project Map”) to satisfy the Registrant’s “public disclosure” obligations under Regulation FD of the SEC. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the Oil Reserve Estimate is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended.The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits. The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Blue Water Project Map 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUE WATER PETROLEUM CORP. DATE: November 7, 2013 By: /s/ Thomas Hynes Thomas Hynes Chief Executive Officer 3 EXHIBIT INDEX The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Blue Water Project Map 4
